OPINION

Per Curiam:

This is an appeal from the district court’s order denying appellant costs and disbursements pursuant to NRS 18.020. Appellant filed a timely opening brief, but respondents have not filed an answering brief.
On February 11, 1983, we ordered respondents to show cause why their failure to file a brief should not be treated as a confession of error pursuant to NRAP 31(c). Respondents have neither filed a brief nor responded to our order to show cause.
Cause appearing, we elect to treat respondents’ conduct as a confession of error. NRAP 31(c); see also Smith v. Smith, 98 *158Nev. 395, 649 P.2d 1374 (1982). Accordingly, the order of the district court is reversed and this matter is remanded with instructions to allow appellant its costs in accordance with NRS 18.020(3). See Gavin v. Rhoden, 97 Nev. 147, 625 P.2d 571 (1981).